DETAILED ACTION
Claims 1-20 are allowed.
This office action is responsive to the amendment filed on 01/11/21.  Claims 1-20 are presently pending in this application.
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a method of controlling a cooking oven including a contactor, a relay, and a heating element with the aforementioned elements are in a series-type configuration including the steps of  during a first operation placing the contactor in a closed position and powering via the relay the heating element and during a second operation bypassing the relay while the contactor is in the closed position and providing power to the heating element as recited in Claim 1.   Further, the prior art does not disclose a method of controlling a cooking oven including a contactor, a relay, and a heating element in which the aforementioned elements are in a series-type configuration with the method comprising bypassing the relay while the contactor is in a closed position and providing power to the heating element through the contactor as recited in Claim 8.   Additionally, the prior art does not disclose a cooking oven comprising the claimed contactor, relay, heating element with the contact, relay, and heating element in a series-type configuration and a controller performing a bypass operation to bypass the relay while the contactor is in a closed position and provide power to the heating element through the contactor as recited in Claim 15.   
          The closest prior art references of record are Rosenbrock (US 5,197,375) and Sato (US 2009/0236329).  Sato discloses an induction heating system for a vehicle (abstract).  As illustrated in FIG. 14, Sato teaches a relay RS1, a bypass relay RS11, and a heating coil C (para. [0076]).  In operation, bypass relay RS11 is used to “bypass” relay RS1 in order to de-energize heating coil C (para. [0076]).   if RSI being open is the “first operation” and RSI being closed is the “second operation,” then Sato fails to illustrate the feature of “during the first operation, selectively providing power, via the relay, to the heating 



CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761